Notice of Pre-AIA  or AIA  Status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2015/0013458) in view of Murayama (US 2013/0329385).
Regarding claim 1, Tanaka discloses a MEMS device comprising: a base 10 having a support part and a fixed electrode 21; a movable member 50 supported on the support part with a main surface facing the fixed electrode; and a lid 60 joined to the base and forming an accommodation space in which the movable member is accommodated ([0100]).  Tanaka fail to disclose wherein the lid has an abutting part which faces, via a space, an outer edge of the movable member regulates displacement in an in-plane direction of the main surface.  Murayama discloses wherein the lid has an abutting part which faces, via a space, an outer edge of the movable member regulates displacement in an in-plane direction of the main surface ([0031]-[0032], [0081], [0104]; fig. 2A & 4A).  It would have been obvious to one of ordinary skill in the art to modify Tanaka to incorporate the claimed lid has an abutting part as disclosed by Murayama for sealing air-tight the device and the lid.
Regarding claims 2-5, 8-12, 17-20, Tanaka discloses the abutting part is provided facing the outer edge of the movable member situated at least in one of a first axis which forms the main surface of the movable member and a second axis which .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Murayama as applied to claims 11, 12 above, and further in view of Breed et al (US 2007/0021915).
Tanaka in view of Murayama have been discussed above but fail to disclose the inertial measurement unit; a receiving unit which receives a satellite signal with location information superimposed thereon, from a positioning satellite; an acquisition unit which acquires location information of the receiving unit, based on the received satellite signal;
a computing unit which computes an attitude of a vehicle, based on inertial data outputted from the inertial measurement unit; and a calculating unit which corrects the location information, based on the calculated attitude, and thus calculates a location of the vehicle.  Breed et al disclose the inertial measurement unit (claim 1 above); a receiving unit 52 which receives a satellite signal with location information superimposed thereon, from a positioning satellite; an acquisition unit (224; fig. 17A) which acquires location information of the receiving unit, based on the received satellite signal; a computing unit (42; [0140]) which computes an attitude of a vehicle, based on inertial data outputted from the inertial measurement unit; and a calculating unit 46 which corrects the location information, based on the calculated attitude, and thus calculates a location of the vehicle.  It would have been obvious to one of ordinary skill in the art to further modify Tanaka in view of Murayama to incorporate the claimed features as disclosed by Breed et al to get accurate locations.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2015/0013458) in view of Murayama as applied to claims 1, 2 above, and further in view of Tanaka (US 2019/0064203).
.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648